Mr. Justice Scholfield delivered the opinion of the Court: The contentions in the present case, in behalf of appellant, as formulated by his counsel, are: First—That the sanitary district is a drainage district, within the meaning of section 31, article 4, of the constitution, and that such provision of the constitution is a limitation upon the powers of the General Assembly to authorize such improvement to be made in any other way than as provided therein, viz., by special assessment. Second—That the improvement in question is a local improvement, and, under section 9 of article 9 of the constitution, the corporate authorities of cities, towns and villages, alone, can make the same; that the municipal corporation in question is neither a city nor a town nor a village, nor do the officers thereof exercise the powers of any city, town or village, or of any number thereof in combination. Third—The second paragraph of said section 9, article 9, although it gives all municipal corporations power to assess and levy taxes for all other corporate purposes, it necessarily excludes from such corporations the power to raise revenue by general taxation for the purpose of a local improvement, which, this is. Fourth—The indebtedness due from the cities, villages and towns included within the boundaries of this district is much beyond five per cent of the value of the taxable property therein, as ascertained by the last assessment for State and county taxes. Complete power is given to the city of Chicago, under its charter, to prosecute and make the improvement contemplated, and it is manifest that this new corporation was created for the sole purpose of evading section 12, article 9, in regard to the limit placed upon the indebtedness of such city. Fifth—The act in question is a local law, as is apparent. This is not objectionable if the power of the Assembly to pass this act is referred to the drainage section of the constitution, but if not governed by the drainage section, then it is obnoxious io section 22, article 4, in regard to special legislation. It is an amendment to the City Incorporation act, and it grants privileges and franchises to a corporation by special act. In the view that we take of these contentions, they involve but three general questions: First, is it within the power of the General Assembly, under our constitution, to authorize the formation of sanitary districts, disregarding the existence and boundaries of pre-existing municipal corporations, and invest their corporate authorities with powers of general taxation for sanitary purposes; second, if this shall be answered in the affirmative, are the corporate authorities of such districts limited in the amount of indebtedness which they may incur under section 12, article 9, of the constitution, by the amounts of pre-existing indebtedness of other municipal corporations covering the same or a part of the same territory; third, is the act ■under which the district whose corporate authorities are here sought to be enjoined, was formed, local or special legislation, within the prohibition of section 22, of article 4, of the constitution. It will be most convenient for us to observe this ■ •order in considering and passing upon the questions discussed in the arguments of counsel. First—It has been stated, and frequently repeated in decisions of this court, that the constitution of the State is not 4o be regarded as a grant of powers to the legislative department, but that, on the contrary, it is rather to be regarded as .■a restriction upon its powers,—that the whole legislative power •of the State being conferred by the constitution upon the General Assembly, every subject within the scope of civil government not withdrawn from its authority may be acted upon by that body. People v. Salomon, 51 Ill. 37; Sawyer v. City of Alton, 3 Scam. 127; Field v. People, 2 id. 79; Ruggles v. People, 91 Ill. 256 ; Richards v. Raymond, 92 id. 612 ; Harris v. Board of Supervisors, 105 id. 445 ; Firemen’s Benevolent Assn. v. Lounsbury, 21 id. 510; Porter v. Rockford, Rock Island and, East St. Louis Railroad Co. 76 id. 561; Munn v. People, 69 id. 80. Our first inquiry here, therefore, must be, is the General Assembly prohibited by our present constitution from authorizing the formation of sanitary districts, disregarding pre-existing municipal corporations, and investing the corporate authorities thereof w„ith powers of general taxation within such districts, for the purposes for which such districts are authorized to be formed. The rule is, language restricting the legislative power of the General Assembly must be construed strictly, (People ex rel. v. Wilson, 15 Ill. 392,) and unless it shall then clearly appear that the legislation in question is within the terms of the restriction, it must be sustained. If it be doubtful, only, whether it is or not, the doubt must go in favor of the validity of the action of the General Assembly. Home Ins. Co. v. Swigert, 104 Ill. 653; Knickerbocker v. People, 102 id. 218; Wolff v. Aldrich, 124 id. 591; People v. Marshall, 1 Gilm. 672. It is not contended that there is any express denial,- in the constitution, of power in the General Assembly to authorize the formation of sanitary districts, but the contention is, that it is denied by necessary implication. Upon an examination of the constitution, it will be seen that article 10 of that instrument provides for the organization of counties, and for county government, and that in other articles it is contemplated that there will be local governments for public purposes, designated as “cities,” “towns,” “villages,” “school districts,” and “other muncipal corporations;” but there is no specification of the powers that shall be conferred upon either, and no prohibition of the withdrawal of powers once conferred upon one, and thereafter conferring them upon another. In these respects the present constitution does not differ from the constitutions of 1818 and 1848. In Shaw v. Dennis, 5 Gilm. 405, and Dennis v. Maynard, 15 Ill. 477, which presented questions arising upon a statute enacted under the constitution of 1818, it was held that it was competent for the General Assembly to arbitrarily create a district for the purpose of building and repairing a bridge, and to impose taxes therefor upon persons and property.within the district. The constitution of 1848, however, contained this provision (sec. 5, art. 9): “The corporate authorities of counties, townships, school districts, cities, towns and villages may be vested with power to assess and collect taxes for corporate purposes, such taxes to be uniform in respect to persons and property within the jurisdiction of the body imposing the same.” And it was held, under this section, that no other-corporate authorities than those of counties, townships, school districts, cities, towns and villages could be vested with powers to assess and collect taxes for corporate purposes. •(Harward v. St.Clair Drainage Co. 51 Ill. 130; People ex rel. v. Mayor, id. 17.) And this upon the ground that the enumeration of certain corporations is the exclusion of all not enumerated. But no case has been found in which it was ruled, that had this enumeration been omitted, other municipal corporations than those enumerated could not have been vested with power to assess and collect taxes for corporate purposes. On' the contrary, the omnipotence of the General Assembly in all matters relating to the authorization of the formation of municipal corporations, and investing them with powers of local government, except in so far as prohibited by the constitution, has been often asserted. Thus, in People ex rel. v. Salomon, supra, the constitutionality of a statute authorizing the formation of a district for park purposes by the union of two or more towns, pursuant to an affirmative vote of the electors of such towns, respectively, and investing commissioners named in the act as its corporate authorities, with powers of taxation, was sustained, and it was, among other things, said in the opinion: “There is no prohibition which we have been able to discover, and we have been pointed to none, against the creation by the legislature of every conceivable description of corporate authorities, and when created, to endow them with all the faculties and attributes of other pre-existing corporate authorities,”1 And again: “The constitution nowhere commits corporate objects or purposes irrevocably to authorities now existing, nor does it prohibit the committal of them to such corporate authorities as may' be called into life by the same law which creates the subject and commits it to their jurisdiction.” Since a park district does not fall within the definition of a county, a township, a school district, a city, a town or a village, it is plain the park commissioners, as such, merely, were not the corporate authorities of such a corporation as, under section 5, article 9, supra, could levy a tax for corporate purposes, and the act therefore sought to make them corporate authorities of each of the townships united in the park district, for park purposes. But it was held in Harward’s case, and in the Mayor case, supra, that by the phrase “corporate authorities,” within the meaning of section 5, article 9, supra, must be understood those municipal officers who are either directly elected by the population sought to be taxed by them, or appointed in some mode to which they have given their assent, and so it was necessary, in order to sustain the authority of the commissioners, in the Salomon case, that each of the townships united in the park district should vote in favor of the act, and such affirmative vote having been given, it was held that the park commissioners were thereby made the corporate authorities, for park purposes, of each of the townships united in the park district, and so were empowered to assess and collect taxes in each of such townships, for park purposes. And upon this, the court said: “These relators are made a body politic and corporate, with perpetual succession, and with a seal, and though appointed by the Governor, they are a corporate authority, within the meaning of the constitution, as the people of the towns named have consented by their votes to the mode ° of appointment. By their votes they have, by large majorities, adopted this act, thus making the relators, or commissioners, corporate authorities, projiac vice, for the purposes of this park, and have consented to the creation of this debt. We lay no stress upon the fact that the commissioners are, nominally, a corporation, for Ave do not hold it is" in -that capacity they can. issue bonds or levy taxes to bind the people of these three toAvns, but as township or corporate authorities, whose appointment has been assented to by the people within their jurisdiction.” To like effect, see, also, Dunham v. People ex rel. 96 Ill. 331. In Greeley et al. v. People, 60 Ill. 191, neither a city nor a, village, nor a collection of houses intermediate between a city and a village, but a district of country including, perhaps, one or more villages and an extended area of farming country, was incorporated as a town, and vested Avith extensive functions of municipal government, including those of levying and collecting taxes, and making and collecting special assessments for local improvements. It was objected to an application for judgment for taxes, special assessments, etc., that the constitution of 1848, by requiring the legislature to pass a general laAV for towmship organization, forbade, by implication, the-granting to towns of special charters; but it was answered, that there was nothing in the constitution of 1848 prohibiting the General Assembly from granting special municipal charters, and it was added: “In the absence of prohibition, this power clearly belonged to that body, and it could exercise it as Avell in regard to a town six miles square as to a village with a less territory.” In People v. Harper et al. 91 Ill. 357, we held that it was competent for the General Assembly to withdraw from the “ corporate authorities of the city of Chicago the inspection of grain, and to devolve it upon the Board of Bailroad and Warehouse Commissioners. Public corporations for the opening, improving and repairing of roads and the building and maintaining of bridges have . been created under enactments of the General Assembly, and. invested with powers of taxation for corporate purposes, and it has been held that no provision of the present constitution, or of that of 1848, requires that their boundaries shall be the same-as that of the townships. (Butz et al. v. Kerr, 123 Ill. 659.) So, also, it has been held, that the General Assembly, in exercising its general power,—under the amendment to the constitution, to be hereinafter noticed, to authorize the organization of drainage districts,—is not limited by the boundaries of preexisting corporations, nor compelled to adopt their corporate authorities. (Owners of Lands v. People, 113 id. 304.) It has likewise been held, that the burdens of opening, improving and repairing highways, building and maintaining bridges, and the-care and support of paupers, may be imposed upon certain, classes of municipal corporations, and afterwards changed and imposed upon others, within the discretion of the General Assembly. (Springfield v. Power, 25 Ill. 187; Board of Supervisors v. Springfield, 63 id. 66; Logan County v. Lincoln, 81 id. 156; Seagraves v. City of Alton, 13 id. 366; Town of Fox v. Town of Kendall, 97 id. 72; People ex rel. v. Supervisors of Will County, 110 id. 511.) And, in general, in the absence of constitutional restraint, it has been held that the General Assembly may create, annul and change municipal corporations, and control and dispose of their property as to it shall seem most in consonance with the public welfare. People ex rel. v. Wren, 4 Scam. 269; Rock Island County v. Sage, 88 id. 582; County of Richland v. County of Lawrence, 12 id. 1; Trustees, etc. v. Tatman, 13 id. 27; Supervisors v. People ex rel. 110 id. 511; Harris v. Board of Supervisors, 105 id. 145; Wetherell v. Devine, 116 id. 631. Our present constitution, adopted in 1870, contains the following section: Sec. 9, (art. 9.) “The General Assembly may vest the corporate authorities of cities, towns and villages with power to make local improvements by special assessment, or by special taxation of contiguous property, or otherwise. For all other corporate purposes, all municipal corporations may be vested with authority to assess and collect taxes; but such taxes shall be uniform in respect to persons and property within the jurisdiction of the body imposing the same.” This, it will be observed, differs materially from section 5, article 9, of the constitution of 1848, in two respects: First, it enumerates the corporate authorities of “cities, towns and villages, ” and provides that they may be vested with power to make local improvements by special assessment, or by special taxation of contiguous property, or otherwise; and second, it does not enumerate, as does section 5 of article 9 of the constitution of 1848, the municipal corporations, the corporate authorities of which may be vested with power to assess and collect taxes for corporate purposes, but simply provides that for certain corporate purposes “all municipal .corporations may be vested with authority to assess and collect taxes,” etc. Very clearly, the words “municipal corporations,” are here used, not in their primary sense of “cities, towns and villages,” but in their ordinarily accepted and more enlarged sense of public local corporations exercising some governmental function, for had it been intended to mean by them only cities, towns and villages, there would have been no difference between the language employed in the first clause to describe the corporations intended by it, and the language employed in the second clause to describe the corporations intended by that clause. This change in phraseology is conclusive that, in respect to the corporations to be affected, a different idea is intended to be expressed in the second clause than that expressed in the first clause. And the fact that the language employed is, in form, in the first clause, specific, and, in the, second clause, generic, admits of no other conclusion than that it is intended the second clause shall be more comprehensive than the first clause, and include other corporations not therein enumerated, and so, necessarily, all public local corporations exercising some governmental function, which is the present popular and ordinarily accepted meaning of the words “municipal corporation.” Instead, therefore, of the General Assembly being, under the present constitution, restricted as to the municipal corporations which it may invest with power to assess and collect taxes for municipal purposes, as it was under the constitution of 1848, it is entirely unrestricted, and the General Assembly may now as readily create such corporations as it was held that it could under the constitution of 1818, in Shaw v. Dennis and Dennis v. Maynard, supra, although it can not, because of restrictions imposed by virtue of the second clause of section 9, article 9, supra, arbitrarily impose taxation, on such corporations, as it was held in those cases that, under the constitution of 1818, the General Assembly might. It seems to have been thought, in argument, that there is some restriction upon the General Assembly as to the boundary lines within which new municipal corporations may be authorized to be organized. This has no foundation in the constitution. There are there certain restrictions as to the boundary lines of counties, but none as respects other municipal corporations. It is probable that the idea had its origin in a misapprehension of the Salomon case, supra. There, as has been seen, the new. corporation could only be sustained by making its corporate authorities the corporate authorities of the several townships united, for the purpose of taxation for park purposes. But now there being no restriction as to the municipal corporations that may be vested with authority to levy and collect taxes for corporate purposes, it is wholly unnecessary that the corporate authorities of the new corporation shall be also the corporate authorities of some specified preexisting corporation, and it is not pretended that the corporate authorities of this sanitary district are the corporate authorities of any pre-existing corporation. The preservation of health is one of the paramount objects of government. 1 Blackstone’s Com. (Sharswood’s ed.) 132, *133. It belongs tó the police power, “subject to the proper exercise of which,” says Dillon, (Mun. Gorp. see. 93,) “either by the State legislature directly, or by public corporations to which the legislature may delegate it, every citizen holds his 'property.” It includes the making of sewers and drains for the removal of garbage and filth, the boring of artesian wells and the construction of aqueducts for the purpose of procuring a supply of pure, fresh water, the drain of malarious swamps, and the erection of levees to prevent overflow. See Dillon on Mun. Gorp. secs. 93-96; Cooley on Taxation, (1st ed.) 101. It is too plain for argument, that the drain here in contemplation falls within this power, and perhaps no one will question the competency of the General Assembly to invest cities, towns and villages with the power to construct like drains. ■But is the duty or the power of the General Assembly, in this respect, any less in regard to a rural than to an urban population ? The constitution will be1 searched in vain for a provision or a clause recognizing the duty and the power in the General Assembly in the one case, and denying it in the other. If the General Assembly may vest the power in cities, towns and villages, and may also create a corporation in the county and invest it with the power, it would seem to inevitably follow that it may create a corporation including both city and county, and invest it with the power. It must be evident that often, to render the exercise of such power by cities effective, it would have to be exercised over large rural districts adjacent to cities, as iñ case of large malarious swamps lying within the vicinity of cities, and in other instances, where the air and water to be used by the city population would be poisoned and laden with germs of disease by causes existing beyond the city limits. In such cases the preservation of health in the city would require that municipal authority should be exercised beyond the city limits; and it would violate no principle of constitutional law to create a district, and invest it with powers of taxation for sanitary purposes, co-extensive with the territory to be controlled. If districts may be thus organized, the question of the propriety of their organization in this or any other particular instance belongs to the General Assembly, and not to the courts, and it has been repeatedly held in other States, that they may be thus organized. Reeves v. Treasurer of Wood County, 8 Ohio St. 332; Thompson v. Treasurer of Wood County, 11 id. 338 ; Anderson v. Kern’s Drain Co. 14 Ind. 199 ; O’Reilly v. Kankakee Drain Co. 32 id. 169; Sessions v. Crunkilton, 20 Ohio St. 349; Woodruff v. Fisher, 17 Barb. 224; Hartwell v. Armstrong, 19 id. 166; Drainage Co. cases, 11 La. Ann. 338; Dean v. Davis, 51 Cal. 406; Donnelly v. Decker et al. 58 Wis. 461 ; State ex rel. etc. v. Stewart, 74 id. 620.. Cooley, in his work on Taxation, says: “Sanitary regulations are indispensable in large towns, but they may be made for every locality.” P. 101, (1st ed.) But the contention of counsel concedes, that all that we have thus far said may be admitted to be true, yet our constitution provides, in section 31, article 4, that “the General Assembly may pass laws permitting the owners of lands to construct drains, ditches and levees, for agricultural, sanitary or mining purposes, across the lands of others, and provide for the organization of drainage districts, and vest the corporate authorities thereof with power to construct and maintain levees, drains and ditches, and to keep in repair all drains, ditches and levees heretofore constructed under the laws of this State, by special assessment upon the property benefited thereby.” And this, it is contended, is a denial of power in the General Assembly to authorize the construction and keeping in repair of drains, ditches and levees otherwise than by special assessment upon the property benefited thereby, and so necessarily of the power to authorize the same to be done by general taxation on the property in the district. In our opinion, this is untenable. In construing this section, we must keep in view the other sections of the constitution relating to municipal taxation in force prior to its adoption, and the fact that its manifest purpose and effect are only a modification and amendment of those sections. In City of Chicago v. Larned, 34 Ill. 202, followed by Ottawa v. Spencer, 40 id. 211, and City of Chicago v. Baer, 41 id. 306, it was held that an assessment on real estate, for the improvement of a street, based on frontage, could not be sustained under the constitution of 1848; that if the authority for an enactment to that effect was claimed under the right of eminent domain, it was inadmissible because it did not require compensation to be made, in benefits or otherwise, equal to the amount of the assessment; but if it was claimed under the right of taxation, then it was inadmissible because in contravention of section 5, article 9, of that instrument, in that it was not uniform upon persons and property within the jurisdiction of the body making the assessment. It is manifest from the phraseology of the first clause of section 9, article 9, of our present constitution, that it was adopted to remove restrictions, on the power of the General Assembly held to exist under section 5, article 9, of the constitution of 1848, in the Lamed, case, and in the other like eases referred to, and to enable the General Assembly to authorize the making of local improvements in the way it was there held it was prohibited from doing. But in Updike v. Wñght, 81 111. 49, it was held that this first clause of section 9, article 9; is a prohibition against special assessments by the corporate authorities of other municipalities! than those of cities, towns and villages; and the contention of counsel for appellant is, that by the same rule of construction it is also a prohibition against the making of local improvements by the corporate authorities of any'other municipalities than those of cities, towns and villages, by general taxation; that the words, “or otherwise, ” at the end of the first clause of the 'section, mean “by general taxation,” and that the clause therefore should be construed as reading, the “corporate authorities of no municipal corporation but cities, towns and villages shall be allowed to make local improvements by special assessment, by special taxation of contiguous property, or by general taxation. ” It would be a sufficient answer to this to say, that it is not shown, by anything in the record before us, that the improvement here contemplated is a “local improvement, ” within the meaning of those words as used in this clause. In a general sense, all improvements within a municipality are local,—that is, they do not extend to all parts of the State; they have a locality; are nearer to some persons and property than to others. But it is evident that is not what is here meant by “local improvements,” for if it were, it would have been more natural and lucid to have said “improvements, ” without other qualification, or, simply, “municipal improvements.” We are to give all the words employed some meaning, if we can, and so we must consider “local improvements” in connection with “special assessment, ” for the local improvement contemplated is one that can be made by special assessment, if only the corporate authorities shall elect to make it in that way. The words “special assessment” had received a construction by this court in Lamed’s case, and in other like eases, under the constitution of 1848; and at the time of the adoption of the present constitution it was held, and has been since held, to mean an assessment to pay for an improvement for public purposes upon real property which is, by reason of the locality of the improvement, specially benefited, beyond the benefits by the improvement to real property, generally, throughout the municipality, proportioned by such benefits. (Guild v. Chicago, 82 Ill. 472; City of Sterling v. Galt et al. 117 id. 11.) But all improvements within a municipality ale not, by reason of their locality, a special benefit to some real property beyond their benefits to real property generally throughout the municipality, but many times the result is directly the reverse,—that of a positive injury, in the loss of values. In such cases, it is clear the improvement could not be made by special assessment, and it is not to be presumed that a constitution would contain the absurdity of prohibiting the doing of an impossibility, as, for instance, that the General Assembly should not authorize any but the corporate authorities of cities, towns and villages to make local improvements by special assessment, when such improvements are of that character that they can not be made by special assessment. That this is the correct view, is further confirmed by the fact that in numerous cases decided by this court, under statutes enacted since the adoption of the present constitution, the right to levy and collect general taxes by park commissioners for park purposes, by highway commissioners for road and bridge purposes, and by school directors for the building of school houses, has passed unchallenged, and been tacitly recognized by us to be within constitutional authority. And it can surely need no argument to prove that such corporations are of precisely the same class or grade as are sanitary districts. Wé must hold the words “local improvements,” in this connection, to mean improvements that can be made by special assessment. Whether, in a given case, an improvement is of that character that it can be made by special assessment, is a question of fact, and not of law. It is quite probable that the relation of benefits and cost of improvement to particular property would be very different in the case of a great drain intended to benefit an extended area of city and country by affording outlets for a vast number of sewers,, and also an outlet for the stagnant waters of river and lake, than i't would be in the construction of an ordinary sewer benefiting only contiguous property holders by carrying off the sewage flowing from their property. ' We can not take notice, as a matter of law, that the drain here contemplated is a “local improvement,” within the contemplation of the first clause of section 9, article 9, of the constitution, so that it can be made by a “special assessment,” and there is no allegation to that effect in the bill. But we need not rest the decision of the question on this ground. It is a familiar rule of construction that when general words follow particular words, the former can mean only things or persons of the same kind or class as those which are particularly mentioned. (Sedgwick on Stat. and Const. Law, 236 ; Drake et al. v. Phillips, 40 Ill. 388; Brush v. Lemma, 77 id. 498.) And so here, the words “or otherwise, ” in this clause, which are general, must mean, “or otherwise assessing the cost of the improvement against the property actually or presumptively benefited thereby,”—that being the kind or class of assessments particularly mentioned. But, again, there could have been but two purposes in adopting this clause,—one to remove the restriction held in the Lamed case, and other like cases, to be imposed upon the General Assembly by section 5 of article 9 of the constitution of 1848, (and, of course, by like language in the present constitution, unless qualified by other language,) preventing it from authorizing local improvements to be made at the expense of contiguous real estate on the basis of frontage; and the other, as held in Updike v. Wright, supra, to restrain the power of the General Assembly, and limit it to conferring authority upon cities, towns and villages, only, to make local improvements in the manner provided by this clause. If the words “or otherwise” include general taxation, they include every possible way in which local improvements can be made, except by special assessment and special taxation of contiguous property, and so to hold that it was intended that no municipal corporation except cities, towns and villages shall be authorized by the General Assembly to make local improvements by special assessment, by special taxation of contiguous property, or by general taxation, as contended by counsel, is but to hold that it was intended no municipal corporation, except cities, town and villages, shall be authorized to make local improvements. That this could not have been intended, we think ' is obvious, for several reasons. In the first place, if it had been, that would have been said. In the next place, special assessments were not condemned in the Loomed case, and other like cases, under the constitution of 1848, and so, even if this clause had not been inserted, would have been admissible under the present constitution. The words “by special assessment” could not, "therefore, have been used to prevent any restriction that would otherwise have existed under the present constitution ; but they express a mode of making a local improvement in contradistinction to that by general taxation, and so must have been used, in connection with the words “or by special taxation of' contiguous property,” to limit the local improvements which cities, towns and villages, only, could make to those modes, and hence, by the same rule of construction applied in Updike v. Wright,—namely, that the express mention of one thing is the exclusion of another, (Smith’s Com. on Stat. and Const. Law, sec. 508,)—while municipal corporations other than cities, towns and villages shall not be authorized tp make local improvements by special assessment, or by special taxation of “contiguous property,” they may be authorized to make them by general taxation. In this view, it is most probable that the words “or otherwise” were used to exclude the possibility of misapprehension that because only cities, towns and villages could be authorized to make local'improvements “by special assessment,” “or by special taxation of contiguous property,” they could not be authorized to make them by general taxation. The prohibition is not against cities, towns and villages, for the effect of the first clause is to remove all restrictions upon the General Assembly in empowering them to make local improvements, but it is against the other municipal corporations. This, however, is solely by virtue of the clause requiring taxation to be uniform in respect to persons and property within the jurisdiction-of the body imposing the same, and can extqnd no farther. The words “for other corporate purposes,” in the second clause, can not be held to mean, “for other corporate purposes' than those of local improvement, ” as contended by counsel for appellant, but must mean, “for other corporate purposes than those of local improvement' by special assessment, or by special taxation of contiguous property,” for it is the manner of making a local improvement, and not the fact of making it, that is the subject of the first claiise. The section is plainly intended to cover the entire field of taxation,—the first clause, that of making local improvements by a mode different from that by general taxation, in which the cost of the improvements is assessed against the property actually or presumptively benefited thereby; and the second clause, that of general taxation, in which the rule of uniformity as to persons and property taxed shall be -observed,—and so we held in Murphy v. People, 120 111. 242. In the natural order of statement, the first clause of section 9, article 9, should have succeeded the second clause, but this can make no difference if we shall only keep in mind that the first clause is in fact but a removal of restrictions, which, but for it, would he imposed by the other provisions. In the light of our previous decisions, we must read so much of section 9, article 9, as is pertinent to the present question, regarded as a prohibition, as it has been held to be, upon the General Assembly, as follows: First, the General Assembly shall not authorize taxes to be imposed by the corporate authorities of municipal corporations otherwise than uniformly upon persons and property within the jurisdiction of the body imposing the same, except in cases of local improvements by cities, towns and villages; second, no municipal corporation other than cities, towns and villages shall be authorized to make local improvements by special assessment, by special taxation of contiguous property, or by otherwise assessing the cost of the improvement against the property actually or presumptively benefited thereby. Section 31 of article 4, as it now reads, was submitted by the General Assembly of 1877 to the vote of the people at the November election of 1878, and it was adopted by a majority vote at that election. Strictly speaking, only the first clause of the section is an amendment of section 31 of article 4 of the constitution, which provided that “the General Assembly may pass laws permitting the owners or occupants of lands to construct drains and ditches, for agricultural and sanitary purposes, across the lands of others'.” That and the next preceding section, which relates to “private ways, ” were obviously originally adopted because of the ruling in Nesbitt v. Trumbo, 39 Ill. 110, and Crear v. Crowley, 40 id. 175, holding that one person could not acquire an easement in the land of another without his consent, because that would be depriving the person from whom the easement'was obtained, of his property otherwise than pursuant to the law of the land, and hence in violation of section 8, article 13, of the constitution of 1848. The balance of the section was adopted to invest the General Assembly with power to authorize the formation of drainage districts, and invest their corporate authorities with power to make drains, levees, etc., and keep them in repair, by special assessment, which, in Updike v. Wright, supra, it was held that it did not possess under the then existing provisions of the constitution, and it operated, therefore, as an amendment, in fact, of that section also. (Blake v. People, 109 Ill. 505Own-ers of Lands v. People, 113 id. 306.) We must, therefore, now read section 9, article 9, as thus amended, and, so reading it, its language must be thus: “The General Assembly may vest the corporate authorities of cities, towns, villages and drainage districts with power to make local improvements by special assessment. The General Assembly may vest the corporate authorities of cities, towns and villages with power to also make local improvements by special taxation of contiguous property. For all other corporate purposes, all municipal corporations may be vested with authority to assess and collect taxes; but such taxes shall be uniform in respect to persons and property within the jurisdiction of the body imposing the same.” This, and this only, is the extent of this amendment to the constitution, so far as it has a bearing upon any question arising upon this record. Before its adoption, drainage districts could not be invested with power to make local improvements by special assessment,—only cities, towns and villages could be invested with such power. Since its adoption, drainage districts, as well as cities, towns and villages, can make local improvements by special assessment. But cities, towns and villages can also make local improvements by special taxation of contiguous property, which drainage districts can not do. The effect of the amendment is the same as a grant of power to the General Assembly, in that it enables the General Assembly to now do what, by reason of previous constitutional restrictions, it could not before do; but it is not, in fact, a grant, but the simple removal of the previous constitutional restrictions, enabling the General Assembly to exercise original powers, which it was, by those restrictions, prohibited from exercising. The rule of construction that the constitution is not to he regarded as a grant of legislative powers to the General Assembly, but merely as a restriction upon its powers, being kept in view, the first clause of section 9, article 9, as amended, only amounts to this:" First, the General Assembly shall not vest the corporate authorities of municipal corporations, other than cities, towns, villages and drainage districts, with power to make local improvements by special assessment; second, the General Assembly shall not vest the corporate authorities of municipal corporations, other than cities, towns and villages, with power to make local improvements by special taxation of contiguous property, etc. And so the power to authorize the formation of sanitary districts, and to invest their corporate authorities with power to levy and collect general taxes for corporate purposes, is entirely unaffected by this amendment. It may be that the General Assembly is prohibited from authorizing the formation of drainage districts for agricultural or mining purposes, and investing their corporate authorities with power to make improvements otherwise than by special assessment, because such purposes' are, as intimated in Hessler v. Drainage Comrs. 53 Ill. 105, and Houston v. Board of Directors, 71 id. 313, private, and not municipal; but as to this we express no opinion, for it can not affect the present 'case, since, as we have seen, sanitary purposes aré, beyond all question, legitimate objects of municipal government. Second—The language of section 12, article 9, of the constitution, is: “No county, city, township, school district or other municipal corporation shall be allowed to become indebted, in any manner or for any purpose, to an amount, including existing, indebtedness, exceeding, in the aggregate, five per centum on the value of the taxable property therein, to be ascertained by the last assessment for State and county taxes previous to the incurring of such indebtedness.” It would be difficult to employ language making it plainer that the prohibition is on each corporation singly, and not upon two or more in the aggregate. The boundaries of this sanitary district are not co-terminous with those of the city of Chicago, or of any other municipality, nor are the persons and property within its limits the same, or substantially the same, as those within the limits of' the city of Chicago or of any other municipality. The district was organized, pursuant to an affirmative vote of the electors within its limits, as a municipal corporation for sanitary purposes, entirely distinct from and independent of the government of the city of Chicago, and of that of every other municipal corporation, and'it has municipal authorities of its own, elected by the electors within the district, pursuant to the requirements of its charter, whose functions are in nowise connected with any other municipal government. The case is therefore wholly unlike Dunham v. People, 96 Ill. 331, where it was held the park district was for the city of Chicago. This corporation is as independent of every other municipal corporation as is a township under township organization, and the case is therefore analogous to Wabash, St. Louis and Pacific Ry. Co. v. McGleave, 108 Ill. 368, where it was held that a like objection was untenable. But it is said that if new corporations may be created and vested with some of the functions of local government of pre- • •existing municipal corporations, this section of the constitution may be rendered a dead letter by the mere multiplication of municipal corporations. It will be quite time enough to meet that question when it shall arise. A case presenting the question of the power of the General Assembly to authorize the re-distribution of the powers of an existing city, town or village to a number of corporations equal to the number of the powers distributed, for the purpose of getting rid of restrictions upon the old corporation, is so essentially and palpably different from the present case that it would be entirely irrelevant to stop to consider it. The present legislation maybe unwise—improvident—even vicious; but it does not follow that it is unconstitutional. Under the most perfect constitution there must be much discretion in the legislative department, for an abuse of which there can be no remedy in the courts. This legislation preserves, to the fullest extent, the principles of local self-government. The law is not forced upon an unwilling community. The mode of fixing the limits of the district is, it is true, arbitrary; but this is inevitable in the organization of any new municipality. Before there can be any government, some power must arbitrarily determine where its boundaries shall be, for otherwise it can not be known who are to take part in organizing, electing, etc., and so there can be, here, no valid objection in that respect. So far as it is possible, in any case, for the inhabitants of a district to select for themselves a municipal government, this municipal government has been selected by the people of this district. As we have before seen, we can only condemn legislation for unconstitutionality where some provision of the constitution can be pointed to as plainly and palpably violated. It is not enough that the principle of some particular restriction would, if extended, prohibit the legislation. The prohibition of a thing,'by name, in the constitution, is equivalent to an admission of'what is not named. Prettyman v. Supervisors, etc. 19 Ill. 411. Since, therefore, we have been unable to find any denial, expressed or implied, in-the constitution, of power in the General Assembly to authorize the formation of sanitary districts, as provided in this act, we must hold that the clause of the constitution in question applies to this district precisely as it does to any other independent municipal corporation, and that therefore the indebtedness of other municipalities can not be taken into consideration in determining the limit to which it may incur indebtedness. Third—The only prohibition against the formation of municipal corporations by local or special legislation is in section 22, article 4, of the constitution. “Sanitary districts,” oi; “drainage districts for sanitary purposes, ” are not enumerated in that section. The municipal corporations expressly mentioned are only “cities, towns and villages,” .and the rule hereinbefore alluded to, that the expression óf one is the exclusion of another, is applicable. (Smith’s Com. on Stat. and Const. Law, ubi supra; Prettyman v. Supervisors of Tazewell County et al. supra.) We held in Owners of Lands v. People, 113 Ill. 296, that a drainage district was not within the prohibition of this section, and, on principle, that must be conclusive here. The general clause in the same section, that when a general law can be made applicable, no special law shall be enacted, has been repeatedly held to be addressed to the General Assembly, and not the subject of review by the courts. Johnson v. Joliet and Chicago Railroad Co. 23 Ill. 202; People v. Harper, 91 id. 37; Owners of Lands v. People, supra. We find no sufficient reason for disturbing the decree below, and it is therefore affirmed. Decree affirmed.